Case 1:21-mj-00031-RMM Document 3 Filed 01/15/21 Page 1 of 1

AO 442 (Rev. L1/1L) Arrest Warrant

 

 

UNITED STATES DISTRICT COURT
for the

United States of America Case: 1:21-m}.00031
" 4:
Assigned to: Judge Meriweather, Robin. M

Cee ANIED FQ lus } assign Date: 1/11/2021
) Description: COMPLAINT W/ARREST WARRANT
)

“ ee soa ae )
Defendant
ARREST WARRANT

To: —_ Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) KEVIN DANIEL LOFTUS :

who is accused of an offense or violation based on the following document filed with the court:

Indictment O Superseding Indictment Cl Information (© Superseding Information @& Complaint
© Probation Violation Petition ) Supervised Release Violation Petition Violation Notice ( Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1) and (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority

40 U.S.C. 5104(@){2)(A) and {G) - Violent Entry and Disorderly Conduct on Capitol Grounds

 

 

 

 

 

 

. Digitally signed by Robin
Robin M. M. Meriweather

fs Date: 2021.01.11 15:00:46

Date: o1t4202z1 __Meriweather osc0
Issuing officer's signature
City and state: _ Washington, DC Robin M. Meriweather, United States Magistrate Judge
Printed name and title
Return
This warrant was received on (date) [i (\[2o031 , and the person w: ed on (date) ] | ‘2a Aowr\

at (city and state) \\ eww WIS sin,

 

  

Date: t{{2] a6 pin

 

Steven Vi Te. mA - Sec AL Aisett
Printed name and title

 

 

 
